Citation Nr: 0831483	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  02-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to September 19, 2005.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD) beginning September 20, 
2005.

3.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Witness
ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was remanded for additional development by a 
September 2004 Board decision.  The veteran testified before 
Veterans Law Judges at hearings held in May 2004 and June 
2008.  Transcripts of these hearings are of record.

In response to notice from the RO in April 2006, which 
included all of the issues as listed on the title page 
herein; the veteran stated in writing: "I am only appealing 
the fact that the increase that was made September 20, 2005 
should be retro-active to the date of September 29, 2001...".  
The RO did not respond to this letter.  In January 2007, the 
RO provided additional VCAA notice that included the issue of 
service connection for multiple sclerosis.  Testimony was 
received on this issue at the June 2008 hearing and at no 
time during the hearing did the veteran or his representative 
indicate that this issue had been withdrawn.  The veteran 
also submitted additional medical evidence regarding service 
connection for multiple sclerosis, received in June 2008.  

As the veteran's April 2006 letter does not reflect an 
unequivocal intent to withdraw the issue of service 
connection for multiple sclerosis, the Board has interpreted 
the letter in a light most favorable to the veteran.  
Furthermore, the RO did not seek to clarify the veteran's 
intent, nor inform him that his claim was considered 
withdrawn.  Thus, to avoid any possible prejudice to the 
veteran the issue of entitlement to service connection for 
multiple sclerosis remains on appeal and ripe for 
adjudication. 

At the recent hearing, the veteran submitted additional 
evidence accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  See 38 C.F.R. § 
20.1304 (2007).


FINDINGS OF FACT

1.  Prior to September 19, 2005 PTSD manifested primarily 
with symptoms of sleep impairment with nightmares, 
hypervigilance, irritability, intrusive thoughts, anxiety, 
and some social isolation.  GAF scores were primarily in the 
50's.

2.  For the period beginning September 20, 2005 PTSD 
manifested primarily with symptoms of chronic sleep 
impairment, nightmares, auditory hallucinations, 
hypervigilance, irritability, intrusive thoughts, memory 
impairment and social isolation.  GAF scores ranged from 45 
to 48.

3.  Multiple sclerosis did not manifest during active duty 
service or within than seven years following separation 
thereof, and the persuasive medical evidence of record does 
not show multiple sclerosis to be causally or etiologically 
related to military service.  


CONCLUSIONS OF LAW

1.  For the period prior to September 19, 2005, the criteria 
for an evaluation in excess of 30 percent, for PTSD, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

2.  For the period beginning September 20, 2005, the criteria 
for an evaluation in excess of 70 percent, for PTSD, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2007).

3.  Multiple sclerosis was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2007).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119- 
120 (2004).  Furthermore, the VCAA requirements of 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a claim for service connection, so that VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection and initial 
increased ratings in correspondence sent to the veteran in 
October 2001, March 2003, October 2004, and January 2007.  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified his duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in evidence in his possession that would support his 
claim.  

The claims of entitlement to higher initial ratings for PTSD 
arise from the veteran's disagreement following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated.  
Additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Nonetheless, VCAA notice sent to the veteran in 
March 2003, October 2004, and January 2007 discussed the 
evidence necessary for an increased rating for the PTSD 
issues on appeal.  In addition, the July 2007 letter provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent 
holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  38  
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the veteran's 
service medical records, VA treatment records, and reports 
from VA examinations.  The veteran has not identified any 
outstanding records for VA to obtain that were relevant to 
the claim and the Board is likewise unaware of such.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).  


Factual Background & Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).


Increased Ratings

The record shows that in a February 2002 decision, the RO 
granted service connection for PTSD and assigned that 
disability a 30 percent rating, effective from September 19, 
2001.  The veteran initiated the instant appeal from that 
decision.  In a rating decision of October 2005 the RO 
increased the disability rating to 70 percent, but only 
effective from September 20, 2005.  The veteran contends he 
is entitled to higher ratings for both periods.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v.  
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

Psychiatric disorders are evaluated under the General Rating 
Formula for Mental Disorders, found at 38 C.F.R. § 4.130.  
Under this formula, a 30 percent rating is in order when the 
psychiatric disorder results in occupational and social 
impairment, with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is in order when the psychiatric disorder 
results in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is for application when the service-
connected psychiatric disorder causes total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130.   

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  


Entitlement to a rating in excess of 30 percent prior to 
September 20, 2005

The veteran underwent a VA examination in September 2001.  He 
reported that he had been verbally abusive to his wife, who 
threatened to leave him if he did not seek help.  The veteran 
denied physical abuse of the wife or children, but noted that 
he angered easily with the children.  He said he had 
experienced insomnia for the last 30 years.  The veteran also 
reported that he cried very easily, particularly when 
watching the news, and sometimes would not bother to shower, 
shave or brush his teeth.  The veteran indicated that his 
difficulties had worsened since the 1980's when he was 
diagnosed with multiple sclerosis.  His reactions to this 
disease included denial, anger and depression.  The veteran 
reported daily intrusive thoughts, but denied flashbacks or 
extreme vigilance.  The veteran also noted that his memory 
was not good.  He noted that he had daily intrusive thoughts 
of Vietnam, exaggerated startle response, and nightmares.  
The veteran stated that he had friends, but few of them were 
located in his present location.  He and his wife socialized 
with parents of other children who participated in activities 
with their children.  

Objective mental status examination showed the veteran had a 
broad-ranging affect.  He was oriented times three, but 
complained of memory difficulties.  There was no evidence of 
psychosis.  He denied suicidal or homicidal ideations.  The 
AXIS I diagnosis was PTSD; GAF was 40.  The examiner 
commented that the veteran's PTSD symptoms had been 
longstanding.  He had nightmares in the past.  He had present 
exaggerated startle response, intrusive daily thoughts of 
Vietnam, avoided discussing Vietnam and had intense anger.  
The examiner further indicated these PTSD symptoms clearly 
affected the veteran's adjustment to work, to school and to 
his close relationships, particularly his family.  All of 
this had been made more difficult by his diagnosis of 
multiple sclerosis and the resulting symptoms.  

In November 2002, the veteran submitted correspondence from 
Dr. S., his treating psychologist.  Dr. S. noted that the 
veteran continued to exhibit symptoms of PTSD, as well as 
symptoms of anxiety and depressed mood which appeared to be 
related to his deteriorating marital and family dynamics; a 
progressively worsening multiple sclerosis; and the effects 
of his surfacing post-traumatic memories.  

The veteran was evaluated during another VA examination in 
July 2003.  In brief, the veteran endorsed flashbacks, 
anxiety, and frequently awaking in a sweat from intrusive 
memories.  He noted that he had nightmares several times a 
week, but often could not remember the details.  The veteran 
stated that his symptoms had increased due to the events of 
"September 11th"and from exposure to the news.  The veteran 
also reported some avoidance of social situations, but it was 
not extreme.  He further indicated that he was mildly 
hypervigilant, checking his locks two to three times per day.  
He also reported having some depressed moods, which had 
improved slightly with medication and psychotherapy.  
Currently, he lived with his wife and two teenage children.  
He enjoyed reading and tried to keep active by attending his 
children's school events.  

Upon objective mental status examination, the veteran was not 
in acute distress.  His affect showed good animation.  His 
mood was mildly depressed and there were occasional moments 
of tearfulness during the interview.  He denied auditory and 
visual hallucinations with the exception of one prior visual 
hallucination while using Percocet.  No psychotic symptoms 
were noted and there were no signs of delusional thinking.  
The veteran's insight appeared to be excellent and his 
judgment was unimpaired.  The veteran was cognitively intact 
and oriented in all three spheres.  The diagnostic impression 
was PTSD; GAF score was 58.  The examiner commented that the 
PTSD was not impairing the veteran's ability to work, as much 
as the multiple sclerosis, but it was a factor in his overall 
adjustment.  The prognosis with treatment was good.  

A Termination Summary Report dated in September 2003, from 
the veteran's former employer, shows that he had an AXIS I 
diagnosis of major depression, recurrent, severe and PTSD.  
The AXIS III diagnosis was multiple sclerosis and chronic 
pain.  His GAF score was reported as 51.    

VA outpatient treatment records dated in August 2005 show the 
veteran reported for mental health counseling at the advice 
of his primary care physician.  The veteran reported symptoms 
of irritability and social isolation.  He did not feel as 
though his current medication was helping.  Another 
evaluation report shows the veteran's main complaint was of 
insomnia, which he attributed to his PTSD.  He also had 
nightmares, but could not remember details.  The veteran 
believed the insomnia was causing his daytime irritability 
and arguments with his family.  He indicated that sometimes 
at night he thought he heard voices coming from the 
television.  The veteran also noted that he sometimes felt 
anxious and unsafe, causing him to check the door locks.  He 
reported his mood as "maybe depressed," and denied a lack 
of interest in daily activities.  He further endorsed 
difficulty concentrating and memory problems, which he 
attributed to multiple sclerosis.  

Upon objective evaluation, the veteran was appropriately 
dressed and groomed.  His behavior was appropriate and there 
was good eye contact.  There were no signs of psychomotor 
agitation or retardation.  The veteran's speech had a normal 
tone and prosody, although the rate was somewhat slow.  There 
was no evidence of dysarthria.  The veteran's mood was 
subjectively described as "maybe depressed."  His affect 
was euthymic and appropriate.  Thought processes and content 
were logical and appropriate, respectively.  The veteran 
denied suicidal and homicidal ideations, and there were no 
apparent delusions or unusual preoccupations.  The veteran 
endorsed possible auditory hallucinations, but it was unclear 
if this was due to hypervigilance or flashback.  Cognition 
testing revealed that the veteran was able to recall 2 of 3 
words from a 3-word recall, and was otherwise oriented in all 
spheres.  Insight and judgment were both good.  The AXIS I 
diagnosis was PTSD and the examiner indicated that her 
findings precluded a co-morbid diagnosis of a major 
depressive disorder.  GAF score was 55.

A September 2005 VA outpatient treatment record shows the 
veteran reported irritability (directed at his family), 
difficulty sleeping, hypervigilance, and poor concentration.  
He also felt as if he had been isolating more.  A mental 
status examination showed him to be adequately groomed.  His 
mood was dysphoric and his affect was mildly restricted.  
Thought processes were goal-directed and thought content 
revealed no homicidal or suicidal ideations.  No acute 
psychosis was present and the veteran was alert and oriented 
times three.  The veteran's insight and judgment were fair.

The Social Security Administration (SSA) disability file 
shows that the veteran was not awarded benefits for PTSD or 
related symptoms. 

Upon careful review of the claims file, the medical evidence 
of record does not support the assignment of an evaluation in 
excess of 30 percent for PTSD prior to September 20, 2005.  
In this regard, the veteran's PTSD was primarily manifested 
with symptoms of chronic sleep impairment with nightmares, 
hypervigilance, irritability, intrusive thoughts, anxiety, 
and some social isolation.  Such symptoms as these are 
indicative of PTSD of moderate severity and are more closely 
associated with a disability evaluation of 30 percent.  

The cumulative findings during this particular evaluation 
period contain no evidence of flattened affect, speech that 
was intermittently illogical, obscure, or irrelevant, panic 
attacks, difficulty in understanding complex commands, or 
impaired judgment; impaired abstract thinking.  A 
demonstration of those symptoms is required for a higher 
evaluation of 50 percent, according to the schedular rating 
criteria.  Although the veteran reported some memory 
impairment, it was not shown to be severe upon object review.  
In addition, while he noted disturbances of motivation and 
mood, such as irritability and some depression, he had a few 
friends; did not have a complete lack of interest in his 
daily activities; and was still able to participate in social 
activities such his children's school events.   

Moreover, with the exception of an initial GAF score of 40 in 
September 2001, the veteran's GAF scores were primarily in 
the 50's, which is generally indicative of no more than 
moderate symptoms.  See DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.  Therefore, based 
upon the cumulative evidence, the Board finds that the 
veteran is entitled to a 30 percent disability evaluation, 
and no higher, for his service-connected PTSD, for the period 
prior to September 20, 2005. 


Entitlement to a rating in excess of 70 percent for the 
period beginning September 20, 2005

As noted, in a rating decision of October 2005, the RO 
increased the disability rating to 70 percent, effective from 
September 20, 2005.

The veteran underwent a VA examination on September 20, 2005 
to assess the severity of his PTSD.  The objective mental 
status examination revealed the veteran to be adequately 
groomed.  He appeared depressed, but was cooperative with the 
questioning.  The veteran's thought content was focused on 
his Vietnam experiences and the chronicity of his symptoms.  
His thought processes were coherent and goal-directed.  The 
veteran reported that he heard some sounds in his environment 
at night such as mumbling or other noises, but the examiner 
stated that this seemed to be reflective of his 
hypervigilance and hyper-alertness to sound.  There was no 
evidence of auditory or visual hallucinations, and there was 
no evidence of a thought disorder.  The veteran denied 
suicidal or homicidal ideations, and there was no history of 
physical violence.

In brief summary, the examiner commented that it was clear 
the veteran continued to have symptoms of PTSD.  He had 
symptoms of re-experiencing, particularly in the form of 
intrusive thoughts and nightmares.  The veteran also had 
symptoms of hyperarousal, including irritability and anger, 
severe sleep disturbance, hypervigilance, poor concentration 
and social isolation.  He was reportedly extremely irritable 
and harsh with his children.  The veteran also had symptoms 
of avoidance and withdrawal.  He had few meaningful 
relationships outside that of his immediate family, nor did 
he trust others.  The examiner also noted that although the 
veteran severely damaged his marriage recently due to his 
anger, he and his wife were on better terms at present.  The 
examiner further noted that those symptoms appeared to be 
worsening because of exposure to current triggers, like the 
war in Iraq.  The examiner further commented that both Dr. 
S., the veteran's treating psychologist, and Dr. C. his 
psychiatrist, had documented in recent notes that his PTSD 
was worsening because of current triggers.  He also required 
an increase in his psychiatric medications.  The veteran's 
GAF score was 48 based on his PTSD and the serious impairment 
in social functioning at this time.  

VA outpatient treatment record dated in October 2005 show the 
veteran presented with an irritable mood, but his affect was 
very polite throughout his interview.  His thought process 
was goal-directed and his thought content revealed no 
homicidal or suicidal ideations.  No psychosis was present 
and the veteran was alert and oriented times three.  The 
veteran's insight and judgment were fair.  In a letter of 
correspondence dated in August 2006, Dr. C. indicated that 
the severity of the veteran's PTSD had increased, but the 
veteran was very polite and tended not to complain.  Specific 
symptoms included nightly insomnia, despite medications; and 
nightmares several times a week which were often triggered by 
current events.  Dr. C. stated that the veteran's symptoms 
were severe.  She indicated that the veteran was irritated 
with his family, and the PTSD causes him to be socially 
isolative, especially from his family.  She also noted that 
the veteran was hypervigilant, and had poor concentration and 
excessive startle response.  Dr. C. concluded with this 
statement: "I fully support an increase in his [service 
connection] to 100 [percent]."

VA outpatient treatment records dated between October 2005 
and December 2006 reveal the veteran continued to experience 
chronic sleep impairment with frequent nightmares, 
hypervigilance, poor concentration, and memory impairment.  
His mood varied between dysphoric, fair to irritable, and his 
affect was mildly restricted and appropriate.  The veteran's 
thought processes were consistently goal-directed and his 
thought content was free of suicidal or homicidal ideations 
or acute psychoses.  Insight and judgment varied between fair 
and adequate.  The veteran remained alert and oriented times 
three and displayed adequate grooming.  There were no changes 
made to the veteran's psychiatric medications.

The veteran most recently underwent a VA examination in 
February 2007 to assess the severity of his PTSD.  His claims 
file and electronic files were reviewed.  The veteran 
reported recurrent nightmares and night sweats.  He also 
indicated that he had been hearing more voices, almost every 
night.  With respect to hyperarousal symptoms, the veteran 
reported that he was getting less than two hours of sleep 
each night.  The examiner indicated that the veteran's 
increasing health concerns due to recent surgery, shoulder 
pain, and multiple sclerosis made him feel increasingly 
vulnerable, both physically and psychologically.  The veteran 
reported more difficulty concentrating and indicated that on 
occasion he would forget how to tie his shoes and his wife's 
name.  He also reportedly forgot grocery items, things he 
recently read in books, and parts of recent conversations.  
The veteran continued to have an irritable mood with 
outbursts of anger, particularly with his son and daughter.  
He also stated that there had been more conflict in his 20-
year marriage.  The veteran further indicated that he is not 
motivated to do things around the house and no longer talks 
to his neighbors over a perceived slight.  He did not go out 
socially, unless he was with a family member; and he felt 
alienated from two of his three sisters.  The veteran denied 
having any friends.  There have been no other changes in 
social functioning since last examination.  

The mental status examination revealed no impairment in 
thought processes or communication.  There was evidence of 
increased auditory hallucinations related to his PTSD.  There 
was also evidence of impairment in concentration and memory. 
The veteran's judgment was fair.  He was oriented to time, 
person, and place.  He exhibited no overt behavioral 
abnormalities.  His speech was normal in rate and rhythm.  
The veteran was cooperative and pleasant with the examiner.  
There was a noted attempt to make an overly positive 
presentation, as also noted by the veteran's psychiatrist.  
The veteran verbalized his mood as "alright," but it 
appeared sad and despairing.  His affect was flat and 
constricted.  He denied any suicidal or homicidal ideations.  
He used to enjoy reading and interacting with the computer, 
but at present he could only tolerate limited time doing 
these things because his mind wanders.  He used to spend his 
time helping out with household chores, but at present he was 
not motivated to do so.  The examiner observed that the 
veteran did not keep up his hygiene.  He came to the 
examination with torn blue jeans and needed a shave.  The 
veteran also reported that his wife must encourage him to 
bathe.  In conclusion, the examiner stated that the veteran's 
psychiatric history and clinical course continue to support 
an AXIS DSM-IV diagnosis that was chronic and severe.  He did 
not find any other AXIS I or II mental disorders.  The GAF 
score was 45. The examiner also noted that it is likely that 
the veteran underreports his symptoms.  

A careful review of the cumulative evidence (discussed 
supra), reveals that the veteran's PTSD has continued to 
manifest with symptomalogy that more nearly approximates the 
schedular criteria for a disability rating of 70 percent.  
Thus, the Board finds that the RO's continued assignment of a 
70 percent disability rating for this period was proper.  In 
this regard, the Board observes that for the period 
commencing September 20, 2005, the veteran's primary PTSD 
symptoms continued to consist of chronic sleep impairment, 
nightmares, auditory hallucinations, hypervigilance, 
irritability, intrusive thoughts, memory impairment and 
social isolation.  

The veteran's disability has not, however, manifested with 
symptoms of gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; or 
disorientation to time or place.  In this regard the 
veteran's thought processes have been consistently observed 
as goal-directed and his speech was normal in rate and rhythm 
at the recent examination.  The veteran has remained alert 
and oriented in all spheres and there is no indication that 
his irritability to his family causes him to be in persistent 
danger of hurting himself or others.  The Board further notes 
that the reported irritability directed at his family and 
children in particular (e.g. impaired impulse control) is 
already accounted for in the current 70 percent rating.  In 
addition, although the February 2007 VA examiner indicated 
that the veteran did not keep up with his hygiene (by wearing 
torn blue jeans and unshaven); and the veteran stated that 
his wife had to encourage him to bathe, the Board notes that 
for the greater part of the two-year period beginning 
September 20, 2005, the veteran has been able noted to 
maintain his personal hygiene as demonstrated in the 
outpatient treatment records.  Those records indicated that 
he was adequately groomed during clinical evaluations.  

The Board has considered the GAF scores of 45 and 48 reported 
during this period.  These scores are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  The Board emphasizes however, that disability 
percentages assigned are not based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  Thus, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  Similarly, the use of terminology such as "mild," 
"moderate," or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

Again, based on the cumulative evidence a higher rating of 
100 percent is not warranted.  In reaching this conclusion, 
the Board has considered the October 2005 letter from Dr. C. 
in which she expressed her support for a 100 percent rating, 
but finds that it is not persuasive.  Dr. C. does not 
indicate that she had considered the applicable rating 
criteria as set forth in 38 C.F.R. § 4.130, Diagnostic Code 
9411 in reaching this conclusion, or that any of the symptoms 
required for a 100 percent rating were displayed by the 
veteran upon objective examination.  

The Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veterans claim, that doctrine is not applicable to this 
claim.


Service Connection 

The veteran contends that he is entitlement to service 
connection for multiple sclerosis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period, which is related 
to a current disability.  In addition, certain chronic 
diseases, including multiple sclerosis, may be presumed to 
have been incurred or aggravated during service if they 
become disabling to a compensable degree within seven years 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service treatment records show no findings or diagnosis of 
multiple sclerosis during active service.  There is one 
record dated in November 1969 that shows the veteran 
complained of a right-sided headache since the night prior.  
The June 1990 physical examination for separation purposes 
contains no pertinent findings.

The post-service evidence consists of VA and non-VA medical 
records dating from July 1984 to February 2007.  These 
records reveal that the veteran was first diagnosed with 
multiple sclerosis in June 1987.  Of record is a June 1987 
private report which summarizes findings from a clinical 
evaluation of the veteran.  In the report, it was noted that 
the veteran had been involved in a motor vehicle accident 
three years earlier from which he developed pain in his lower 
back that radiated into his lower legs.  Following 
chemonucleolysis, the veteran obtained some relief, but it 
returned recently.  The report indicated further that in 
addition to the recent onset of back pain (described as 
frequent and almost continuous), the veteran had also noticed 
intermittent numbness in the ulnar two digits of his left 
hand.  He described a tingling sensation down his back with 
extreme neck flexion, which the physician indicated was 
L'Hermitte's symptom.  Also in the past several months, both 
legs had given out on him, although he had not fallen.  In 
the past two weeks, the veteran had noted occasional 
twitching in the right eye, not visible to anyone else.  He 
also had been unable to play softball, particularly making 
pitches and a decreased ability to make a fist.  
Significantly, the veteran developed right facial numbness in 
January 1984, which persisted about one month.  He was also 
experiencing intermittent headaches beginning in the right 
occipital region and radiating into the periorbital region.  
He had a numb feeling over the dorsum of his feet.  Finally, 
the report indicated that there had been decreased sensation 
on defecation and a decreased sexual sensation in the past 
several weeks.  The physician indicated a number of the 
veteran' symptoms were disturbing.  These included the 
presence of L'Hermitte's symptom, together with a decrease in 
sacral sensation and a possible change in sexual function.  
According to the report, these symptoms seemed to indicate 
either a low grade cervical myelopathy or a demyelinating 
disease.  The prior history of the right facial numbness 
lasting one month, however, increased the suspicion for 
possible multiple sclerosis.

In a July 2000 opinion, a private physician (Dr. G.) stated 
"[D]ue to the long latency period that it takes for the 
development of multiple sclerosis, it is conceivable that the 
onset of multiple sclerosis could have occurred during his 
time of service in the Marine Corps."

The veteran underwent a VA examination in September 2005.  
The examiner (Dr. P.) indicated that he had reviewed the 
entire claims file and conducted a complete physical 
examination of the veteran.  The diagnosis was multiple 
sclerosis, diagnosed 14 years after discharge from service.  
In an addendum opinion provided in October 2005, he examiner 
stated, "[I]t is unlikely that the [multiple sclerosis] is 
due to service or manifested within 7 years after leaving 
service."

In June 2008, the veteran's private physician (Dr. G.) 
submitted an opinion in which he stated that the veteran had 
history of multiple sclerosis for over 20 years.  He stated 
further "There is a question of whether his multiple 
sclerosis could be related to possible exposures while 
serving."  Finally, records from the veteran's Social 
Security Administration (SSA) disability file reveal that the 
veteran was awarded SSA benefits, for multiple sclerosis 
beginning in February 1992.   

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for multiple sclerosis.  
The Board has thoroughly reviewed the record and finds that 
the veteran has not shown by competent medical evidence that 
his currently manifested multiple sclerosis is causally or 
etiologically related to any period of active duty service, 
or that it manifested within the requisite presumptive 
period.  See 38 C.F.R. § 3.303, 3.307, 3.309 (2007).  

As noted, service treatment records do not contain any 
findings of multiple sclerosis at any time during active duty 
service, and there is no evidence of multiple sclerosis for 
several years afterwards.  The Court has held that VA 
adjudicators may consider only independent medical evidence 
to support their findings; they may not rely on their own 
unsubstantiated medical conclusions. Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Rather, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Here, the only medical opinions in the record which support a 
causal relationship between military service and multiple 
sclerosis are those from Dr. G., provided in July 2000 and 
June 2008.  The Board has considered his opinions, but notes 
however, that in the manner in which they have been provided-
both opinions amount to no more than speculation.  
Conjectural or speculative opinions which suggest no more 
than some remote possibility of an etiological relationship 
(in this case between military service and the veteran's 
development of multiple sclerosis) are insufficient to 
support a grant of service connection.  See 38 C.F.R. § 3.102 
(2007); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) 
(evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  For this reason, these 
opinions are afforded less weight.

More persuasive rather, is the October 2005 opinion provided 
by the VA examiner (Dr. P.), who stated that it was less 
likely that the multiple sclerosis manifested in service or 
was related to service.  Dr. P. is noted to be an American 
Board of Medical Specialties (ABMS) Board Certified physician 
with specialties in psychiatry and neurology.  Thus, he is 
considered competent to render an opinion regarding the 
etiology of multiple sclerosis, which is a disorder affecting 
the central nervous system.  Also, his opinion was based on 
extensive review of the veteran's medical records and it also 
has a factual predicate in the record.  See Miller v. West, 
11 Vet. App. 345, 348 (1998).  In this regard, the Board 
observes that in 1987 when multiple sclerosis was first 
diagnosed- the physician indicated then that the symptoms of 
L'Hermitte's symptom, together with a decrease in sacral 
sensation and a possible change in sexual function, and 
particularly the right facial numbness were "disturbing" 
and indicative of a demyelinating disease.  Significantly, 
the Board observes that none of these symptoms are shown to 
have manifested during service or within the 7 year period 
after service.  

The veteran separated from service in June 1970 and the first 
objective manifestations of multiple sclerosis occurred many 
years after service.  These manifestations are too remote in 
time from service to relate to service absent competent 
(medical) evidence to the contrary.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(incurrence of a disorder or disease during service may be 
rebutted by absence of medical treatment for, or related 
complaints about, the claimed condition for a prolonged 
period after service).  In addition, multiple sclerosis was 
not clinically diagnosed until 1987, which is 17 years 
following the veteran's discharge from active duty service.  
Thus, service connection for multiple sclerosis may also not 
be presumed under 38 C.F.R. § 303.7, 3.309 as it did not 
develop within 7 years of discharge.  

The Board has considered the veteran's oral testimony as 
provided during his hearings in May 2004 and June 2008.  
While the veteran believes his multiple sclerosis was 
incurred as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 
492.  There is nothing else in the claims file, other than 
the veteran's contentions, which would tend to establish that 
the multiple sclerosis developed during service or within the 
7-year presumptive period; or as a result of service.  
Therefore, service connection for multiple sclerosis must be 
denied.

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for multiple 
sclerosis have not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

For the period prior to September 19, 2005, a rating in 
excess of 30 percent for PTSD is denied.

For the period beginning September 20, 2005, a rating in 
excess of 70 percent for PTSD is denied.

Service connection for multiple sclerosis is denied.



____________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


